
	
		II
		110th CONGRESS
		1st Session
		S. 2476
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve
		  immunization rates by increasing the supply of vaccines.
	
	
		1.Short titleThis Act may be cited as the
			 Improved Vaccine Supply
			 Act.
		2.Supply of
			 vaccinesTitle XXI of the
			 Public Health Service Act (42 U.S.C.
			 300aa–1 et seq.) is amended by adding at the end the following:
			
				3Adequate Vaccine
				Supply
					2141.Supply of
				vaccines
						(a)In
				General
							(1)PlanNot
				later than 3 months after the date of enactment of this section, the Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				shall develop a plan for the purchase, storage, and rotation of a supply of
				vaccines sufficient to provide routinely recommended vaccinations for a 6-month
				period for—
								(A)a national
				stockpile of vaccines for all children as authorized under section 1928(d)(6)
				of the Social Security Act (42 U.S.C.
				1396s(d)(6)); and
								(B)adults.
								(2)SupplyThe
				supply of vaccines under paragraph (1) shall—
								(A)include all
				vaccines routinely recommended for children by the Advisory Committee on
				Immunization Practices;
								(B)include all
				vaccines routinely recommended for adults by the Advisory Committee on
				Immunization Practices; and
								(C)include other
				vaccines, as designated by the Secretary, that contribute to public health
				preparedness efforts.
								(3)Supply
				authorityThe Secretary shall carry out—
								(A)paragraph (2)(A)
				using the authority provided for under section 1928(d)(6) of the
				Social Security Act (42 U.S.C.
				1396s(d)(6)); and
								(B)paragraph (2)(B)
				using—
									(i)the authority
				provided for under section 317; and
									(ii)any other
				authority relating to the vaccines described in such paragraph.
									(b)Submission of
				Plan
							(1)In
				generalNot later than 6 months after the date of enactment of
				this section, the Secretary shall submit the plan developed under subsection
				(a) to—
								(A)the Committee on
				Health, Education, Labor, and Pensions of the Senate;
								(B)the Committee on
				Finance of the Senate; and
								(C)the Committee on
				Energy and Commerce of the House of Representatives.
								(2)InclusionsThe
				plan shall include a discussion of the considerations that formed—
								(A)the basis for the
				plan; and
								(B)the
				prioritization of the schedule for purchasing vaccines set forth in the
				plan.
								(c)Implementation
				of the PlanNot later than September 30, 2008, the Secretary
				shall fully implement the plan developed under subsection (a).
						(d)Notice
							(1)In
				generalFor the purposes of maintaining and administering the
				supply of vaccines described under subsection (a), the Secretary shall require
				by contract that the manufacturer of a vaccine included in such supply provide
				not less than 1 year notice to the Secretary of a discontinuance of the
				manufacture of the vaccine, or of other factors, that may prevent the
				manufacturer from providing vaccines pursuant to an arrangement made to carry
				out this section.
							(2)Reduction of
				period of noticeThe notification period required under paragraph
				(1) may be reduced if the manufacturer certifies to the Secretary that good
				cause exists for reduction, under the conditions described in section 506C(b)
				of the Federal Food, Drug, and Cosmetic
				Act (21 U.S.C. 356c).
							(e)ProceedsAny
				proceeds received by the Secretary from the sale of vaccines contained in the
				supply maintained pursuant to this section, shall be available to the Secretary
				for the purpose of purchasing additional vaccines for the supply. Such proceeds
				shall remain available until expended.
						(f)Ongoing
				Reports
							(1)In
				generalNot later than 2 years after submitting the plan pursuant
				to subsection (b), and periodically thereafter, the Secretary shall submit a
				report to the Committees identified in subsection (b)(1) that—
								(A)details the
				progress made in implementing the plan developed under subsection (a);
				and
								(B)notes
				impediments, if any, to implementing the plan developed under subsection
				(a).
								(2)RecommendationThe
				Secretary shall include in the first of such reports required under paragraph
				(1)—
								(A)a recommendation
				as to whether the vaccine supply should be extended beyond the 6-month period
				provided in subsection (a); and
								(B)a discussion of
				the considerations that formed the recommendation under subparagraph
				(A).
								(g)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of fiscal years
				2008 through
				2012.
						.
		
